Citation Nr: 0210221	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  00-06 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West Supp. 2002) for a macular hole in 
the left eye following cataract surgery at a VA Medical 
Center in December 1998.

WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and daughter


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran had active military duty from December 1939 to 
September 1945.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).


FINDING OF FACT

The veteran does not have an additional disorder of the left 
eye as a result of his December 1998 surgery in a VA 
facility.


CONCLUSION OF LAW

The criteria to establish entitlement to compensation under 
38 U.S.C.A. § 1151, for additional disability characterized 
as a macular hole in the left eye due to surgery at a VA 
medical facility in December 1998 have not been met.  38 
U.S.C.A. §§ 1151, 5103A (West Supp. 2002), 38 C.F.R. §§ 
3.358, 3.800 (2001); 66 Fed.Reg. 45620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  Following the 
RO's determinations of the veteran's claim, VA issued 
regulations implementing the Veterans Claims Assistance Act.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to compensation 
under 38 U.S.C.A. § 1151.  Moreover, he has submitted 
pertinent evidence in support of this claim.  

The Board finds that the statement and supplemental 
statements of the case provided the veteran with adequate 
notice of what the law requires to award entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
macular hole of the left eye following surgery at a VA 
Medical Center in December 1998.  The veteran further was 
provided adequate notice that VA would help him secure 
evidence in support of this claim if he identified that 
evidence.  The statement and supplemental statements of the 
case also provided notice to the veteran of what the evidence 
of record revealed.  Additionally, they provided notice of 
what the remaining evidence showed, including any evidence 
identified by the veteran.  

Finally, these documents provided notice why the RO concluded 
that this evidence was insufficient to award compensation 
under the provisions of 38 U.S.C.A. § 1151, as well as notice 
that the veteran could still submit supporting evidence.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Finally, the RO substantially complied with 
the Board remand dated in May 2002.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Thus, the Board will now address the 
merits of this claim.

Pursuant to 38 U.S.C.A. § 1151, where a veteran suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of his own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability, then compensation, including 
disability compensation, shall be awarded in the same manner 
as if the additional disability were service-connected.  See 
also 38 C.F.R. §§ 3.358(a), 3.800(a).

The regulations provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  38 
C.F.R. § 3.358(b)(1).  With regard to medical or surgical 
treatment, the veteran's physical condition prior to the 
disease or injury is the condition which the medical or 
surgical treatment was intended to alleviate.  38 C.F.R. § 
3.358(b)(1)(ii).  Compensation is not payable if additional 
disability or death is a result of the continuance or natural 
progress of the injury or disease for which the veteran was 
hospitalized and/or treated.  38 C.F.R. § 3.358(b)(2).

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  38 C.F.R. § 3.358(c)(3).  "Necessary 
consequences" are those which are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  Id.  Consequences otherwise certain or intended 
to result from a treatment will not be considered uncertain 
or unintended solely because it had not been determined, at 
the time consent was given, whether that treatment would in 
fact be administered.  Id. 

Effective for claims filed on or after October 1, 1997, 38 
U.S.C.A. § 1151 precludes awarding benefits in the absence of 
evidence of VA negligence or an unforeseen event.  See Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (1996); see also 
VAOPGCPREC 40-97; 63 Fed. Reg. 31263 (1998).  This claim was 
filed in March 1999.  Thus, evidence of an unforeseen event 
or evidence of VA negligence is required for this claim to be 
granted.

The Board notes that it cannot exercise its own independent 
judgment on medical matters.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

In the instant case, a VA examination conducted in October 
1998, found the veteran's left eye visual acuity was 20/50.  
Thereafter, in December 1998, the veteran underwent a 
posterior chamber intraocular lens implant of the left eye 
for treatment of a cataract.  The day following the 
operation, a post-operative report noted no significant 
defects.  A week after the procedure, an evaluation noted the 
presence of a macular hole in the left eye, with retinal 
pigment epithelium changes, and a positive Watzke's sign.  
Left eye visual acuity was 20/400.

In response to a medical expert opinion request as to the 
issue on appeal, the Director of a VA Medical Center opined 
in December 2001, opined that

[a]lthough the dynamics of the vitreous 
body are altered by cataract surgery, 
there is no evidence in the ophthalmic 
literature supporting a casual 
relationship between uncomplicated 
cataract surgery and macular hole 
formation.  The incidence of macular hole 
formation is approximately 3 per 1000 in 
the over 55 age group.  It is generally 
accepted practice to recommend 
vitreoretinal surgery early in the course 
of macular hole disease.  [The veteran] 
declined macular hole surgery.

It can reasonably be concluded that [the 
veteran's] macular hole formation was 
incidental to and unrelated to his 
cataract surgery.  Accordingly, it is the 
medical expert's assessment that the 
standard of practice was met.  There is 
no support for a decision favorable to 
the claimant for compensation in this 
case.

Based on the evidence of the record, to include the medical 
expert's opinion, and based on the absence of any competent 
evidence suggesting a link, entitlement to compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a 
macular hole in the left eye following cataract surgery at a 
VA Medical Center in December 1998, is not warranted. 

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for a macular hole in the left eye following cataract surgery 
at a VA Medical Center in December 1998, is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

